ITEMID: 001-70358
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ZYTS v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Violation of P1-1;Remainder inadmissible;Pecuniary and non-pecuniary damage, costs and expenses - financial award
TEXT: 4. The applicant was born in 1959 and lives in the city of Novovolynsk, the Volyn region, Ukraine.
5. On 2 August 2000 the applicant suffered an industrial injury and lost 80% of his capacity to work.
6. On 30 January 2002 the Novovolynsk City Court ordered the Novovolynska State Mine (the “Mine”) to pay the applicant UAH 65,767.80 in compensation for the applicant's occupational disability. By the same decision, the court ordered the Novovolynsk Department of the Social Security Fund to pay the applicant a lump sum of UAH 2,301.30 and a monthly allowance of UAH 615.05 for a period of one year in compensation for loss of earnings.
7. On 22 March 2002 the Novovolynsk City Bailiffs' Service instituted enforcement proceedings against the Mine.
8. On 18 April 2002 the Bailiff's Service informed the applicant that the judgment was not enforced due to a large number of enforcement proceedings against the Mine and its lack of funds. The Bailiffs also informed her that the procedure for the forced sale of assets belonging to the debtor was blocked by the Law on the Introduction of a Moratorium on the Forced Sale of Property of 29 November 2001.
9. In 2002 the applicant lodged a complaint with the Novovolynsk City Court about the inactivity of the Head of the Bailiffs' Service in respect of the enforcement of the judgment at issue. On 26 November 2002 the court found for the applicant, declared the Bailiffs' Service's inactivity unlawful and ordered its Head to carry out supervision of the enforcement of the judgment by the Bailiffs' Service.
10. On 27 December 2002, 24 March, 15 August and 19 December 2003 the applicant was paid a total of UAH 3,200 in the course of the enforcement of the award against the Mine.
11. On 28 January 2004 the sum of UAH 58,917.80 was transferred to the applicant's bank account, out of which the applicant's bank deducted a fee of UAH 589.04.
12. On 26 March, 28 April and 17 June 2004 the applicant received UAH 2,550, UAH 900 and UAH 200, respectively.
13. On 17 June 2004 the Bailiffs' Service discontinued the enforcement proceedings on the ground that the judgment of the Novovolynsk City Court of 30 January 2002 in the part concerning the award against the Mine had been enforced in full.
14. The applicant did not challenge the decision of the Bailiffs' Service of 17 June 2004 before the domestic courts.
15. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
